DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments and arguments filed 7/28/2022 with respect to the drawing objections have been fully considered and are persuasive. The rejection/objection(s) is/are withdrawn.
Applicant’s acknowledgement filed 7/28/2022 with respect to Examiner’s interpretation under 35 USC 112(f) has been recognized.

Allowable Subject Matter
Claims 21-26 and 34-37 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:
The present invention is directed to a method of monitoring stretch in an organ, the method comprising suturing an outer sleeve of a stretch measurement probe to a surface of an atrium of the heart of a patient at first attachment point, the stretch-measurement probe comprising an inner rod fixed at least partially within the outer sleeve at a distal end of the stretch-measurement probe, suturing the outer sleeve at a second attachment point of the atrium, the second attachment point being a first distance from the first attachment point, and when the surface of the atrium stretches, an expansion means of the stretch measurement probe enables the distance from the first and second attachment point to change to a second distance greater than the first distance, and determining the amount of stretch of the surface of the atrium based on a relative movement between a proximal portion of the outer sleeve and a proximal portion of the inner rod.

The closest prior art of record is:
US 2012/0209345 [0018] where the importance of monitoring atrial stretch is explained and atrial stretch is measured by sensing atrial pressure.
US 6,078,835, Col. 2, L. 42-50, where heart wall stretching characterization is envisioned as sensed by distance between two points on a heart wall
US 2003/0220590 [0089] Fig. 7, where joined elongate members may be used together to characterize displacement of two points (a reference point and spine curvature)
US 6,110,100, Col. 4, L. 6-11, where a heart interfacing system is connected to the heart by sutures
US 6,966,902, Col. 9, L. 31-44, where a system interacting with a heart access the heart through a chest access channel

Yet their combined efforts do not fairly teach or suggest a stretch-measurement probe for measuring stretch between two locations, applied with suturing, and disposing the stretch-measurement probe through the chest. Only, by using the claims of the instant application as a road map would one of ordinary skill in the art arrive at this conclusion.

Thus, the prior art of record neither renders obvious nor anticipates the combination of claim elements in light of the specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073. The examiner can normally be reached M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791